DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-20, 24-30, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NYLANDER TOMAS et al. (US 20190082361 A1).
Regarding claims 1, 17, 27, and 36, NYLANDER TOMAS et al. teach a method for providing streaming service assistance in a fifth generation (5G) system (5GS) network (see pars. [0027], [0034], [0082]: (5G, 6G, etc.) radio communication networks)/ An application function (AF) network computing device/ A non-transitory processor readable medium having stored thereon processor-executable instructions configured to cause a processor of an application function (AF) network computing device to perform operations/An application function (AF) network computing device, comprising: a processor configured with processor-executable 
An application function (AF) network computing device, comprising: a processor configured with processor-executable instructions to: receive a network assistance request from a streaming service application running on a processor of a user equipment (UE) computing device 
Regarding claims 2 and 18, NYLANDER TOMAS et al. also teach and show wherein sending the RAN capacity request to a network computing device of a 5GS network including the 5G RAN comprises sending, by the processor of the AF network computing device, the RAN capacity request to a network computing device of the 5GS network that is also a computing device of the 5G RAN (see fig. 2 and par. 0027). 
Regarding claim 3, NYLANDER TOMAS et al. also teach and show wherein: sending the RAN capacity request to a network computing device of the 5GS network that is also a computing device of the 5G RAN comprises sending, by the processor of the AF network computing device, the RAN capacity request to a network computing device of the 5GS network that is also a computing device of the 5G RAN via a direct interface between the processor of the AF network computing device and the network computing device of the 5GS network that is also a computing device of the 5G RAN; and receiving the RAN capacity notification comprises receiving the RAN capacity notification, by the processor of the AF network computing device, from the network computing device of the 5GS network that is also a computing device of the 5G RAN via the direct interface (see fig. 2 and par. 0027). 

Regarding claims 4, 19, and 29, NYLANDER TOMAS et al. also teach wherein the RAN capacity request is a subscription request to receive RAN capacity notifications for a Protocol Data Unit (PDU) session or a Quality of Service (QoS) flow associated with the UE computing device (see par. 0011, par. 0013, par. 0018, and par. 0040). 
Regarding claim 5, NYLANDER TOMAS et al. also teach and show wherein sending the RAN capacity request to a network computing device of a 5GS network including the 5G RAN comprises sending, by the processor of the AF network computing device, the RAN capacity request to a network computing device of the 5GS network that is not part of the 5G RAN (see fig. 2 and par. 0027).
Regarding claims 6, 20, and 30, NYLANDER TOMAS et al. also teach and show wherein receiving the RAN capacity notification comprises receiving the RAN capacity notification, by the processor of the AF network computing device, from the network computing device of the 5GS network that is not part of the 5G RAN (see fig. 2 and par. 0027).

Regarding claims 11, 24, and 33, NYLANDER TOMAS et al. also teach and show wherein receiving the network assistance request from the streaming service application running on the processor of the UE computing device connected to the 5G RAN comprises receiving, by the processor of the AF network computing device, the network assistance request from an uplink streaming service application running on the processor of the UE computing device connected to the 5G RAN or a downlink streaming service application running on the processor of the UE computing device connected to the 5G RAN (see fig. 2 and par. 0027). 
Regarding claim 12, NYLANDER TOMAS et al. also teach and show wherein sending the RAN capacity request to the network computing device of the 5GS network including the 5G RAN comprises sending, by the processor of the AF network computing device, the RAN capacity request to one or more of a 5G new radio base station (gNodeB), an Access and Mobility Management function (AMF) computing device, a Policy Control Function (PCF) computing device, or a Session Management function (SMF) computing device (see fig. 2 and par. 0027). 
Regarding claim 13, 25, and 34, NYLANDER TOMAS et al. also teach and show wherein receiving the network assistance request from the streaming service application running 
Regarding claim 14, NYLANDER TOMAS et al. also teach and show wherein receiving the network assistance request comprises receiving, by the processor of the AF network computing device, a request for a recommendation of an operational bitrate prior to an initiation of a streaming session (see fig. 12 and pars. 0028-0029 and par. 0034). 
Regarding claim 15, NYLANDER TOMAS et al. also teach and show wherein receiving the network assistance request comprises receiving, by the processor of the AF network computing device, a request for a higher bitrate for a streaming session (see fig. 12 and pars. 0028-0029 and par. 0034). 
Regarding claims 16, 26, and 35, NYLANDER TOMAS et al. also teach and show wherein generating the network assistance response based at least in part on the RAN capacity notification comprises generating, by the processor of the AF network computing device, the network assistance response to indicate a recommended bitrate for a streaming session based at least in part on the RAN capacity notification (see fig. 12 and pars. 0028-0029 and par. 0034).



Allowable Subject Matter
Claims 8-10, 21-23, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8-10, the prior art of record does not mention sending, by the processor of the AF network computing device, a capacity need message to a computing device of the 5G RAN, wherein the capacity need message identifies an amount of data to be transferred during a streaming session, or during one or more intervals of a streaming session, for the UE computing device connected to the 5G RAN, as specified in claims 8-10, 21-23, and 31-32. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643